Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/09/2021 was entered. 
Response to Arguments
Applicant’s arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Notice that applicant argues that the claims that the office rejected by official notice.  As such, the rejection below added references in order to support the official notice previously presented in the non-final rejection filed 12/11/2021.
Regardig the newly amended independent claim including partial new limitations and some older previously claimed, in claim 3, limitations. As noted by applicant and conceded by the Examiner, “Lowe fails to expressly disclose at least one sample detector to determine the presence or absence of the specimen disposed on the specimen platform.” and  “Gibbons fails to expressly disclose generating an error code on the display.”  Notice the examiner previously took an Official Notice with part of amendment. 
Applicant argues that Gibbons refers to a system and method of detecting the presence or concentration of an analyte in a sample fluid contained in a container by measuring light intensity and to determine the changes to such a sample fluid over time. 
Gibbons does not teach or suggest generating an error code. This is because since such error corrections can be made internally in the system, there is no need to display or activate an alarm to make a sound to alert a user that the error code occurs. Furthermore, in Gibbons, there no teaching or suggestions that the system identifies the lack of a sample as an error. This is because there is no need in Gibbons to classify the lack of a sample as an error or to indicate that situation via display or an alarm to a user of the system. The system in Gibbons would only use such an indication internally to decide whether or not to run a test because it would be pointless for the system to run a test where there is no sample present on which to test.
The claimed subject matter compares the first set of data from the at least one sample detector to the second set of data from the at least one sample detector to determine if the specimen is disposed on the specimen platform, generating an error code if the first set of data from the at least one sample detector and the second set of data from the at least one sample detector are different; and indicating the error code using at least one of shown on the display and the audio alarm generating a sound. With the claimed subject matter, the purpose is for automatic detection if a sample/specimen has been left in the sample chamber is to alert the user as to that condition so that the sample/specimen can be removed and not left in the cabinet X-ray system. In order to result in the desired removal of the specimen with the claimed subject matter, it is necessary that such an error code be communicated outside of the system. The purpose of Gibbons as to the absence of a specimen is not 
Therefore, although the term "error” is used in both Gibbons and the claimed subject matter, they each denote different system features (correction of data in Gibbons vs identify condition of system vis a vis location of the specimen after testing in the claimed subject matter) with uniquely distinct system outcomes as a result thereof (in Gibbons, sample in position & system to begin test or sample not in position & system not to begin test vs in the claimed subject matter, test completed & alert user to remove specimen if specimen left in system).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Notice the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller
Gibbons does teach the method further comprises providing an alert if an undesirable condition is detected [0027]. The system may include integrated graphics to facilitate display of information [0660].
Hsiung relates to processing information or data over a network of computers, techniques for monitoring and/or controlling complex processes by comparing the current state of a first process to current, historical, and/or predicted states of the first process or a second process using statistical, structural, or physical models. The system includes computer code for monitoring or controlling, or both monitoring and controlling a process using multi-dimensional data. Hsiung may be applied to monitor and control complex processes in many fields such as chemicals, electronics, biological, health care, petrochemical, machining, electrical grids, and the like [0002]. Hsiung teaches integrated monitoring network including display systems for sound/alarm [0042]. Monitors shall be able to see the alarm status of an individual model. Some sort of graphic or icon should communicate the model's alarm status [0431]. It would be obvious to a person of ordinary skill in the art at the time that the invention was filed to modify Lowe and Gibbons to include the teachings of Hsiung in order to improve the alert the users receive when undesirable conditions are detected.  
Combining the prior art on record, the claimed limitations would be realized. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 – 15 and 18 - 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowe et al. (US Pub. No. 2015/0131778 A1) in view of Gibbons et al. (US Pub. No. 2012/0309636 A1) and Hsiung et al. (US Pub. No. 2003/0083756 A1).
With regards to claims 1 and 14, Lowe discloses a cabinet X-ray system for obtaining X-ray images of a specimen, the system (Figures 1, 2, 4 and 5) comprising: a cabinet 22 defining an interior chamber; a display 472; an X-ray system including an X-ray source 10; an X-ray detector 20; a specimen platform 460; and a controller configured 472 [0054] to selectively energize the X-ray source 10 to emit X-rays through the specimen 18 disposed on the specimen platform to the X-ray detector 20 [0050]; control the X-ray detector 20 to collect a projection X-ray image of the specimen 18 when the X-ray source10 is energized [0031] [0032] [0033] and selectively display the X-ray image on the display [0064]. 
Lowe fails to expressly disclose at least one sample detector to determine the presence or absence of the specimen disposed on the specimen platform
receive a first set of data from the at least one sample detector before the specimen is disposed on the specimen platform; receive a second set of data from the at least one sample detector after the X-ray detector has collected a projection X-ray image of the specimen; and compare the first set of data from the at least one sample detector to the second set of data from the at least one sample detector to determine if the specimen is disposed on the specimen platform.
Lowe also fails to expressly disclose an audio alarm capable of generating a sound and generate an error code if the first set of data from the at least one sample

Gibbons discloses the missing limitations. For example, imaging may be used to detect the presence or absence of a sample. The imaging may be used to detect the location, placement, volume or concentration of a sample [0669]. Gibbons goes into the specific steps as claimed regarding many differing detecting handling procedures, these include dynamic feedback may optionally utilize imaging or other detection mechanisms. A dynamic feedback may be involved in automated decisions and imaging devices enable the exploration of changes in the sample over time by collecting multiple images and comparing changes [0669] [0677][0743] [0744] [0748] [0752] [0753]. 
It would be obvious to a person of ordinary skill in the art at the time that the invention was filed to modify Lowe to include the teachings of Gibbons in order to improve the imaging by automating and allowing for more flexible and robust use for a variety of medical, laboratory and other applications as needed. 
Gibbons further discloses the method further comprises providing an alert if an undesirable condition is detected [0027]. The system may include integrated graphics to facilitate display of information [0660].
Hsiung relates to processing information or data over a network of computers, techniques for monitoring and/or controlling complex processes by comparing the current state of a first process to current, historical, and/or predicted states of the first process or a second process using statistical, structural, or physical models. The system includes computer code for monitoring or controlling, or both monitoring and  Monitors shall be able to see the alarm status of an individual model. Some sort of graphic or icon should communicate the model's alarm status [0431]. It would be obvious to a person of ordinary skill in the art at the time that the invention was filed to modify Lowe and Gibbons to include the teachings of Hsiung in order to improve the alert the users receive when undesirable conditions are detected.  
With regards to claims 2 and 18, Gibbons discloses the at least one sample detector is a camera, a laser detector, an infrared detector, an ultrasound detector, a weight scale sensor, a strain gauge or a pressure sensor [0744] [0745]. 
With regards to claims 3, 10 and 15, Lowe modified discloses the controller is configured to catch errors if the first set of data from the at least one sample detector and the second set of data from the at least one sample detector are different (See Gibbons [0748] and Hsiung [0002] [0042] [0431]). Lowe modified fails to expressly disclose including a timer to start after the x-ray detector starts collecting  a first set of data and configured to receive a second set after time has passed. 
The examiner takes Official Notice that timing data collection as claimed is well known and conventional in the radiation arts. As such, it would be obvious to a person of ordinary skill in the art at the time that the invention was filed to modify Lowe with that that is well known in the art in order to collect the data in a timely fashion.

With regards to claim 5, Lowe discloses that the specimen platform having a protective cover 19 of and in physical contact with the X-ray detector 20;
a motion control mechanism 50 or 60 configured for moving the X-ray source 10 to or along a plurality of positions within the interior chamber relative to the specimen  18 disposed on the specimen platform; and the controller 470 further configured to selectively energize the X-ray source 10 to emit X-rays through the specimen 18 to the X-ray detector 20 at selected positions of the X-ray source10  relative to the specimen 18 such that the isocenter of the emitted X-rays at the selected positions is located at a surface of the X-ray detector 20; control the X-ray detector 20 to collect projection X-ray images of the specimen 18 when the X-ray source10  is energized at the selected positions, wherein one of the projection X-ray images is a two-dimensional X-ray image taken at standard imaging angle of approximately 0° [0052] [0064]; create a tomosynthetic X-ray image reconstructed from a collection of projection X-ray images  [0058]; process the collection of the projection X-ray images in the controller into one or more reconstructed tomosynthetic X-ray images representing a volume of the specimen 18 and relating to one or more image planes that are selectively the same or different from that of the two-dimensional X-ray image [0065]; selectively display the two-dimensional X-ray image and the one or more reconstructed tomosynthetic X-ray images [0065] [0015][0017] [0019][0032] [0033] [0048] [0049] [0050] [0051] [0053] [0058]  [0064]  and receive the second set of data from the at least one sample detector 
With regards to claims 6 and 20, Gibbons goes into the specific steps as claimed regarding many differing detecting handling procedures, these include dynamic feedback may optionally utilize imaging or other detection mechanisms. A dynamic feedback may be involved in automated decisions and imaging devices enable the exploration of changes in the sample over time by collecting multiple images and comparing changes [0669] [0677][0743] [0744] [0748] [0752] [0753]. As such, the controller sending instructions to the sample detector to transmit first data and second data back to the controller would be realized using the dynamic feedback as discussed above. 
With regards to claims 7 and 13, Lowe and Gibbons discloses the at least one sample detector is a pressure sensor but fails expressly disclose said pressure sensor is positioned proximal to or incorporated into the specimen platform. Notice that applying pressure sensors proximate to the specimen platform or area is well known and conventional in the radiation arts. The examiner takes Official Notice that of the pressure sensors applied proximate the sample of interest as well known and conventional in the radiation arts. As such, it would be obvious to a person of ordinary skill in the art at the time that the invention was filed to modify Lowe and Gibbons with that that is well known in the art in order to improve the source, specimen and detector orientation to best fit the imaging. 
	With regards to claim 8, see the rejections of claim 1, 2 and 5 above.
With regards to claim 9, see the rejection of claim 2 above. 

With regards to claim 11, see the rejection of claim 4 above.
With regards to claim 12, see the rejection of claim 6 above. 
With regards to claim 15, Gibbons discloses many procedures where the controller is configured to control a timer and the method further includes starting the timer after the X-ray detector has collected an X-ray image of the specimen and after the timer has elapsed a predetermined amount of time, proceeding with the step of receiving the second set of data from the generating and transmitting to the controller sample detector [0669] [0677][0743] [0744] [0748] [0752] [0753]. 
With regards to 21 and 22, Lowe modified discloses the claimed invention according to claims 3 and 10, but fails to expressly disclose the system includes a door to the chamber and where the controller is further configured to stop the timer if the door is opened. The examiner takes Official Notice that the timer stopping or being paused when detection or the apparatus is disrupted is well known and conventional in the radiation arts. As such, it would be obvious to a person of ordinary skill in the art at the time that the invention was filed to modify Lowe with that that is well known in the art in order to collect the data in a correct and timely fashion.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884